Decision
On August 29, 2000, the defendant was sentenced to the following: Count I: Twenty (20) years in the Montana State Prison; Count II: Six (6) months in the Lewis and Clark County Jail; and Count III: Six (6) months in the Lewis and Clark County Jail. These sentences shall run concurrently with each other. The sentences imposed in Cause Nos. BDC-97-112, CDC-93-66, and CDC-90-190 shall run consecutively to the sentences imposed in Cause No. ADC-98-154 and concurrently with each other.
On February 8, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Jeremy Gersovitz. The state was represented by Michael Menahan.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that "the sentence imposed by the District Cotut is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
*20Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.